                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION

UNITED STATES OF AMERICA                    )
                                             )
       v.                                    )          CR 119-129
                                             )
ELIJAH BERNARD WASHINGTON                   )
                                        _________

                                        ORDER
                                        _________

       Counsel have advised the Court all pretrial motions have been satisfied or otherwise

resolved. (See doc. no. 16.) Therefore, a motions hearing is not necessary, and the pending

motion is MOOT. (Doc. no. 10.)

       SO ORDERED this 21st day of January, 2020, at Augusta, Georgia.
